
	

114 S1395 IS: To reinstate certain mining claims in the State of Alaska.
U.S. Senate
2015-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1395
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2015
			Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To reinstate certain mining claims in the State of Alaska.
	
	
		1.Small miner claims
 (a)Definition of covered claimholderThe term covered claimholder means each of— (1)the claimholder of claims in the State of Alaska numbered AA023149, AA023163, AA47913, AA047914, AA047915, AA047916, AA047917, AA047918, and AA047919 (as of December 29, 2004); and
 (2)the claimholder of the claim in the State of Alaska numbered ADL: FF–0593215 (as of December 29, 2004).
 (b)Reinstatment; opportunity To cure defectsThe covered claimholders shall— (1)be considered to qualify for relief under paragraph (3) of section 10101(d) of the Omnibus Budget Reconciliation Act of 1993 (30 U.S.C. 28f(d)); and
 (2)have the opportunity under that paragraph to cure defects with respect to the applicable claim for any prior period during which—
 (A)1 or more defects existed; or (B)there was a failure to pay claim maintenance fees.
					
